Exhibit 10.22

Fifth Amendment

to the

Owens & Minor, Inc. Pension Plan

(Amended to include all amendments adopted through December 15, 2009)

Pursuant to the provisions set forth in Section 10.01 of the Owens & Minor, Inc.
Pension Plan (the “Plan”), the Plan is hereby amended, effective as of the dates
set forth below:

First: Effective January 1, 2010, the “Introduction” is amended by replacing the
penultimate sentence with the following:

Effective December 31, 1996, the Plan became frozen to new participants and with
respect to Credited Service and Service. The accrued benefits of Employees who
were Participants on such date became frozen, unless such individuals were
eligible for transition Accrued Benefits as described in Section 1.02.

Effective January 1, 2002, the Plan was amended to reflect certain provisions of
the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). Such
amendments were intended as good faith compliance with the requirements of
EGTRRA and guidance issued thereunder.

The Plan was further amended for IRS Notice 2005-5 and the final Treasury
Regulations for IRC Section 401(a)(9) required minimum distributions. The Plan
was further amended for the Pension Protection Act of 2006, and for good faith
compliance with the final Treasury Regulations for IRC Section 415.

Second: Effective March 31, 2010, the “Introduction” is further amended by
adding the following as the last paragraph:

The Plan is amended and restated effective January 1, 2010. The Plan is finally
amended effective March 31, 2010, to terminate the Plan and to comply with any
requirement of the IRC currently effective as of such date.

Third: Effective for Plan Years beginning on and after January 1, 2009, Plan
section 1.09, “Compensation,” is amended by adding the following paragraph at
the end thereof:

Differential Wage Payments to Active Duty Members of the Uniformed Services. To
the extent required by law or as provided by the Committee, any differential
wage payments, as defined in IRC Section 3401(h), made to a Participant with
respect to any period during which the Participant is performing services in the
uniformed services (as defined in chapter 43 of title 38, United States Code)
while on active duty for a period of more than 30 days, shall be Compensation
for Plan purposes with respect to amounts paid after December 31, 2008.



--------------------------------------------------------------------------------

Fourth: Effective for Plan Years beginning on and after January 1, 2009, Plan
section 1.19, “Employee,” is amended by adding the following paragraph at the
end thereof:

Effective for Plan Years beginning on and after January 1, 2009, a Participant
who is performing services in the uniformed services (as defined in chapter 43
of title 38, United States Code) while on active duty for a period of more than
30 days and receiving a differential wage payment described in Section 1.09 from
the Employer shall be treated as an Employee for all purposes under the Plan.

Fifth: Effective January 1, 2010, the first sentence in the first paragraph of
Plan section 4.02, “Available Options,” is replaced with the following sentence:

Subject to Sections 4.05(a)-(e), no less than 30 days and no more than 180 days
(90 days for Plan Years starting before January 1, 2010) prior to the Annuity
Starting Date, each Participant and his Spouse shall be given a written notice
to the effect that benefits thereafter payable shall be in the form specified in
Section 4.03 unless the Participant, with the written consent of his Spouse,
elects to the contrary during the 180-day period (90-day period, for Plan Years
starting before January 1, 2010) prior to the Annuity Starting Date.

Sixth: Effective January 1, 2010, Plan section 4.02 is further amended by
replacing the last sentence in the firs paragraph with the following sentence:

If a Participant or his Spouse requests additional information, as permitted
under the terms of the notice, commencement of benefits for any purpose
hereunder shall not begin until at least 180 days (90 days, for Plan Years
starting before January 1, 2010) following the receipt of such additional
information.

Seventh: Effective January 1, 2010, Plan section 4.03, “Automatic Option,” is
amended by replacing the first sentence in the second paragraph with the
following sentence:

It is specifically provided that, subject to Sections 4.06(a)-(e), the Spouse of
the Participant shall consent in writing to any form of payment other than that
provided under this Section 4.03 during the 180-day period (90-day period, for
Plan Years starting before January 1, 2010) prior to the Annuity Starting Date.

Eighth: Effective March 1, 2010, Plan section 4.04, “Lump Sum Payments,” is
amended by replacing the first and second paragraphs therein with the following:

 

2



--------------------------------------------------------------------------------

Notwithstanding any other provisions of this Plan, if the Actuarial Equivalent
of a terminated or retiring Participant’s vested Accrued Benefit payable at
Normal Retirement Date as calculated at the date of distribution does not exceed
five thousand dollars ($5,000) (for distributions prior to March 1, 2010, three
thousand five hundred dollars ($3,500)) (including any previous distributions
made to the Participant) or such other amount as may be prescribed by the
Secretary of Treasury, the Committee shall direct that such amount be paid in a
lump sum to such terminated or retiring Participant. If the Actuarial Equivalent
of a Participant’s vested Accrued Benefit at the time of any distribution
hereunder exceeds five thousand dollars ($5,000) (for distributions prior to
March 1, 2010, three thousand five hundred dollars ($3,500)), (including any
previous distributions made to the Participant) then the Actuarial Equivalent of
the vested Accrued Benefit at any subsequent time shall be deemed to exceed five
thousand dollars ($5,000) (for distributions prior to March 1, 2010, three
thousand five hundred dollars ($3,500)).

Notwithstanding the previous sentences, and effective March 28, 2005, if the
Actuarial Equivalent of a Participant’s vested Accrued Benefit at the time the
Participant is eligible for a distribution does not exceed one thousand dollars
($1,000), the benefit will be distributed to the Participant in a single lump
sum payment as soon as administratively practicable after the Participant has
terminated or retired. If the Actuarial Equivalent of the Participant’s vested
Accrued Benefit exceeds one thousand dollars ($1,000) but does not exceed five
thousand dollars ($5,000) (for distributions prior to March 1, 2010, three
thousand five hundred dollars ($3,500)), the Participant may elect, without the
consent of any other person, to receive the distribution directly in a lump sum
or to defer the distribution until no later than the date the Participant
attains age 65, in accordance with such procedures as the Plan Administrator may
elect consistent with applicable law. If such Participant does not elect to
receive the distribution, the Participant’s vested Accrued Benefit shall
continue to be held in the Plan until the date the Participant attains age 65
when it shall be distributed in a lump sum. Consent of the Participant’s Spouse,
if otherwise applicable, is required only if the Participant’s vested Accrued
Benefit exceeds five thousand dollars ($5,000) (for distributions prior to
March 1, 2010, three thousand five hundred dollars ($3,500)), in accordance with
Section 4.06 (previously, Section 4.07).

Ninth: Effective January 1, 2010, Plan section 4.05, “Rollover Distributions,”
is amended by restating paragraph (b)(i) to read as follows:

Eligible Rollover Distribution — An Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include:
(A) any distribution that is one of a series of substantially equal periodic
payments, (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or any
distribution for a specified period of ten (10) years or more; (B) any hardship
distribution; or (C) any distribution to the extent such distribution is
required under IRC Section 401(a)(9). For Plan Years beginning after
December 31, 2009, Eligible Rollover Distribution shall include any distribution
to a designated Beneficiary that would be treated as an eligible rollover
distribution if the requirements of IRC Section 402(c)(11) were satisfied.

 

3



--------------------------------------------------------------------------------

Tenth: Effective January 1, 2010, Plan section 4.05(c), “Rollover Distributions,
Rollover Notice” is replaced with the following:

(c) Rollover Notice. The Committee shall provide to each Participant who is
entitled to make an Eligible Rollover Distribution a notice that describes the
Plan’s default distribution procedure in the event the Participant fails to make
a rollover election and that satisfies IRC Section 402(f) at least 30 but not
more than 180 days (90 days, for Plan Years starting before January 1, 2010)
before the Participant’s Annuity Starting Date.

Eleventh: Effective March 1, 2010, Plan section 4.06, “Consent Prior to
Distribution from the Plan,” is amended by replacing the first paragraph with
the following:

Notwithstanding anything contained in the Plan to the contrary, the written
consent of the Participant and his Spouse (or where either the Participant or
the Spouse has died, the survivor) shall be required prior to any distribution
of any portion of the Accrued Benefit if the present value of the nonforfeitable
Accrued Benefit exceeds five thousand dollars ($5,000) (for distributions prior
to March 1, 2010, three thousand five hundred dollars ($3,500)) (including any
prior distributions made under the Plan) and any such distribution is made prior
to the later of the date the Participant attains (or would have attained) his
Normal Retirement Age or age sixty-two (62). Notwithstanding the previous
sentence, and effective March 28, 2005, consent of the Participant (but not the
consent of the Participant’s Spouse) is required if the Actuarial Equivalent of
a Participant’s vested Accrued Benefit exceeds one thousand dollars ($1,000) but
does not exceed five thousand dollars ($5,000) (for distributions prior to
March 1, 2010, three thousand five hundred dollars ($3,500)) at the time of
distribution, in accordance with Section 4.04 (previously, Section 4.05). For
purposes of this Section 4.05(a), if the present value of the vested Accrued
Benefit at the time of any distribution under the Plan exceeds five thousand
dollars ($5,000) (for distributions prior to March 1, 2010, three thousand five
hundred dollars ($3,500)), then the present value of the vested Accrued Benefit
at any subsequent time will be deemed to exceed five thousand dollars ($5,000)
(for distributions prior to March 1, 2010, three thousand five hundred dollars
($3,500)).

Twelfth: Effective January 1, 2010, Plan section 4.06 is further amended by
replacing the second paragraph therein with the following:

 

4



--------------------------------------------------------------------------------

No less than 30 days and no more than 180 days (90 days, for Plan Years starting
before January 1, 2010) prior to the Annuity Starting Date, the Committee shall
provide written notice to the Participant of the right to defer any distribution
under the Plan until the later of the date the Participant attains (or would
have attained) his Normal Retirement Age or age sixty-two (62). The notice shall
include a general description of the material features and optional forms of
payment available under the Plan and shall be provided in the same manner as
provided in Section 4.02. The Participant and his Spouse must consent in writing
to such distribution in the 180-day period (90-day period, for Plan Years
starting before January 1, 2010) prior to the Annuity Starting Date.

Thirteenth: Effective March 1, 2010, Plan section 6.06, “Lump Sum Death
Benefit,” is amended by replacing the first sentence therein with the following:

Notwithstanding anything contained herein to the contrary, if the Actuarial
Equivalent of the benefit payable to the Spouse under Sections 6.01, 6.02, 6.03
or 6.04 does not exceed five thousand dollars ($5,000) (for distributions prior
to March 1, 2010, three thousand five hundred dollars ($3,500)), the Committee
shall direct payment of the benefit in a lump sum to the Spouse.

Fourteenth: Effective for Plan Years starting on or after January 1, 207,
Article VI, “Benefits on Death,” is amended by adding new Section 6.08 at the
end thereof:

6.08 Heroes Earnings Assistance and Tax Relief Act of 2008 (HEART Act)

Pursuant to IRC Section 401(a)(37), and effective for Plan Years commencing on
or after January 1, 2007, the Beneficiary of a Participant who dies while on
qualified military service, defined in IRC Section 414(u), shall be entitled to
any additional benefits (other than benefit accruals relating to a period of
qualified military service) provided under the Plan in the same manner as if the
Participant had resumed employment with the Employer and then terminated on
account of death.

 

5



--------------------------------------------------------------------------------

Sixth Amendment

to the

Owens & Minor, Inc. Pension Plan

Pursuant to the provisions set forth in Section 10.01 of the Owens & Minor, Inc.
Pension Plan (the “Plan”), the Plan is hereby amended, effective as of the dates
set forth below:

First: Effective August 1, 2010, Plan section 4.02, “Available Options,” is
amended by adding new subsection (c) at the end thereof:

(c) Lump Sum Option

Effective August 1, 2010, a Participant (including a vested terminated
Participant) or Beneficiary may elect to receive a lump sum distribution of his
or her entire Accrued Benefit, provided the Participant and the Participant’s
Spouse, as applicable, or the Beneficiary consent to receive the distribution in
this form. For purposes of this option, the Actuarial Equivalent of the
Participant’s Accrued Benefit payable at Normal Retirement Age shall be
determined using the Applicable Interest Rate and the Applicable Mortality Table
specified in the Appendix.

Second: Effective August 1, 2010, Plan section 4.04, “Lump Sum Payments,” is
amended by adding the following paragraph as the third paragraph therein:

Notwithstanding the previous paragraphs, and in the event of a mandatory
distribution made on or after August 1, 2010, if the Actuarial Equivalent of a
Participant’s vested Accrued Benefit is greater than one thousand dollars
($1,000) but does not exceed five thousand dollars ($5,000), and the Participant
does not elect to have such distribution paid directly to an Eligible Retirement
Plan, defined in Section 4.05(b)(ii), specified by the Participant in a Direct
Rollover or to receive the distribution directly in accordance with
Section 4.02, then the Committee shall direct that the Participant’s vested
Accrued Benefit be distributed in a Direct Rollover to an individual retirement
plan, within the meaning of Code section 7701(a)(37)), designated by the
Committee.

Third: Effective August 1, 2010, Plan section 4.06, “Consent Prior to
Distribution from the Plan,” is amended by adding the following as the second
paragraph therein:

Notwithstanding the previous paragraph, and in the event of a mandatory
distribution made on or after August 1, 2010, if the Actuarial Equivalent of a
Participant’s vested Accrued Benefit is greater than one thousand dollars
($1,000) but does not exceed five thousand dollars ($5,000), the Participant’s
consent is not required for a distribution in the form of a Direct Rollover to
an individual retirement plan designated by the Committee in accord with Section
4.04.



--------------------------------------------------------------------------------

Seventh Amendment

to the

Owens & Minor, Inc. Pension Plan

Pursuant to the provisions set forth in Section 10.01 of the Owens & Minor, Inc.
Pension Plan (the “Plan”), the Plan is hereby amended, effective as of the dates
set forth below:

First: Effective August 1, 2010, the final sentence of the third paragraph of
Plan section 4.02, “Available Options,” is amended to read as follows:

Except as provided in Section 4.02(c), after retirement benefit payments have
commenced, no future elections or revocations of an optional form will be
permitted under any circumstances.

Second: Effective August 1, 2010, subsection (c) of Plan section 4.02,
“Available Options,” is amended to read as follows:

(c) Lump Sum Option

Effective August 1, 2010, a Participant (including a vested terminated
Participant) or Beneficiary may elect to receive a lump sum distribution of his
or her entire Accrued Benefit, provided the Participant and the Participant’s
Spouse, as applicable, or the Beneficiary consent to receive the distribution in
this form. Notwithstanding any other provision of the Plan to the contrary, a
Participant or Beneficiary who is already receiving retirement benefit payments
as of such date may elect to receive a lump-sum distribution that is the
Actuarial Equivalent to his or her remaining Accrued Benefit. For purposes of
this option, the Actuarial Equivalent of the Participant’s Accrued Benefit
payable at Normal Retirement Age shall be determined using the Applicable
Interest Rate and the Applicable Mortality Table specified in the Appendix.